Title: General Orders, 21 August 1777
From: Washington, George
To: 

 

Head Quarters, near Cross-Roads [Pa.] August 21st 1777.
Dublin.Dunkirk. Dorset.


The whole army is to march to morrow morning, The General is to beat at half after three; the Troop at half past four; and at five o’clock the troops are to begin their march. The Major Generals, Quarter-Master General and Commissary General will receive their orders at Head Quarters, at five o’clock this afternoon—An orderly man from each regiment of horse to attend at the same time for orders.
After Orders. Col. Moylan’s regiment of horse is to go the same route that the division commanded by Genl Wayne does—Col. Sheldon’s is to take the route by Trenton with Lord Stirling’s; and Bland’s and Baylor’s are to take the middle route over Coryell’s ferry—All the horse, except a few orderly, may move forward and encamp about three or four miles (or a less distance if more convenient) beyond the respective ferries they cross at, on the road they are to march—After that, they are to receive orders respectively from the officer commanding the column, or division, they are with.
The army is to remain in its present encampment till further orders.
